In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On July 22, 1997, respondent filed a memorandum opposing motion of relator for peremptory writ of mandamus or, in the alternative, an alternative writ of mandamus, which was due under S.Ct.Prac.R. XIV(4)(B) no later than July 10, 1997. Whereas S.Ct.Prac.R. XIV(1)(C) prohibits the untimely filing of documents,
IT IS ORDERED by the court, sua sponte, that respondent’s memorandum opposing motion of relator for peremptory writ of mandamus or, in the alternative, an alternative writ of mandamus, be, and hereby is, stricken.